Citation Nr: 0824214	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a right shoulder injury with traumatic 
arthritis, currently evaluated as 30 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The veteran had active service from May 1966 to January 1970.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem , North Carolina .
 
The veteran cancelled his scheduled Board hearing at the 
Board's Central Offices.
 
The veteran's written submissions, including his Substantive 
Appeal (VA Form 9) assert he is unable to work because of his 
right shoulder disability, in that he was forced to take 
early retirement as a result.  These assertions raise the 
issue of entitlement to a total disability evaluation on the 
basis of individual unemployability.  This issue has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it is referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider it.  See 38 C.F.R. § 20.200 (2007); Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a), require VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).
 
This appeal has an interesting procedural posture.  The RO 
received a claim from the veteran for an increased rating in 
October 2002, following which a May 2003 Rating Decision 
granted a 20 percent rating, effective October 28, 2002.  The 
veteran did not submit a Notice of Disagreement with that 
decision but, instead, requested reconsideration of it.  This 
sequence continued, with another increase to the current 30 
percent granted in an April 2004 rating decision, until the 
September 2004 rating decision, which was triggered by the 
veteran's July 2004 request for reconsideration of the April 
2004 decision.  As noted in the Introduction, it was not 
until the September 2004 rating decision that the veteran 
submitted a Notice of Disagreement.  38 C.F.R. § 20.201 
(2007).  Thus, it is the September 2004 rating decision that 
is before the Board.
 
Following receipt of the October 2002 application for an 
increased rating, the RO provided the veteran a March 2003 
letter that only partially explained VA's duty to assist him, 
as it only noted VA would obtain any identified Federal 
records.  It did not address the evidence needed to prove his 
claim at all-not even by noting in the now defunct "show 
your disability has increased in severity."  Thus, the March 
2003 letter did not comply with 38 C.F.R. § 3.159(b)(1) even 
as of that date.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
 
An October 2003 RO letter erroneously informed the veteran he 
had to submit new and material evidence to show he was 
entitled to an increased rating.  Thus, while the March and 
October 2003 documents related to notice, they did not 
contain the same content and may not be relied on, together, 
as adequate notice.  Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007).  The prejudice factor is increased by the 
fact the RO certified the veteran's appeal prior to the 
decision in Dingess, which required that a statutory content-
compliant notice should include information on how disability 
evaluations and effective dates are determined.
 
Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that section 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores, 22 Vet. App. at 43-44.
 
VCAA Content-compliant error is presumed prejudicial, and VA 
has the burden of rebutting any prejudice or showing it was 
cured and rendered harmless.  Sanders, 487 F.3d at 891.  The 
Statement of the Case set forth the provisions of 38 C.F.R. 
§§ 3.159(b)(1) and 4.1; but, in light of the fact the RO had 
not previously provided even a partial content-compliant VCAA 
notice letter, the Statement of the Case constituted the 
initial notice, and now established precedent holds a 
Statement of the Case does not satisfy the statutorily 
required pre-decision notice, as post-decision documents 
serve different notice purposes.  See Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Thus, 
the Board is constrained not to look to the Statement of the 
Case as a means of dispelling prejudice.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined in 
Dingess, and also provides notice on how 
to prove an increased rating claim as 
outlined in Vazquez-Flores, to include 
the specific rating criteria applicable 
to his claim.
 
2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right shoulder disorder since July 2004, 
including any ongoing VA treatment 
records.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.
 
3.  The RO also should assess whether 
another examination is indicated, being 
as the most recent examination was 
conducted in 2005.  Should another 
examination be scheduled, ensure the 
veteran is informed of the provisions of 
38 C.F.R. § 3.655(b).  Further, the 
claims file must be provided to the 
examiner(s) as part of any examination.  
In the event the veteran has not 
undergone surgery for the torn 
supraspinatus tendon and partially torn 
infraspinatus tendon shown on an August 
2004 MRI examination, ask the examiner to 
note what benefit, if any, could 
reasonably be expected from surgical 
repair.
 
4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative an supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.
  
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument 


concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

